DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/26/2021, with respect to claims 23-39, and 41-43 have been fully considered and are persuasive.  The rejection of claims 23-39, and 41-43 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Louis Wu on 5/6/2021.
The application has been amended as follows: 
Claim 23 (CURRENTLY AMENDED): A system for inductive powering or charging of portable devices, the system comprising:      one or more primary coils that are substantially planar and parallel to a surface of the system for powering or charging portable devices including batteries and receiver units each including a receiver coil and a receiver circuit including a receiver rectifier circuit;      one or more drive circuits including FET drivers and FET switches coupled to said one or more primary coils that when operated apply an alternating electrical current to said one or more primary coils to generate a magnetic field in a direction substantially perpendicular to the plane of the one or more primary coils and the surface of the system to provide power to one  or receiver units sufficient for the one or more communication and control circuits to uniquely identify the portable devices  or receiver units and to determine charge or powering algorithm profiles and the power requirements of  or receiver units,           determine the one or more primary coils electromagnetically most aligned with the one or more receiver coils by comparing the values of the induced voltages at the receiver rectifier circuit outputs communicated to the system by the one or more receiver units,           drive FET switches associated with those most aligned one or more primary coils, periodically receive information corresponding to one or more output voltages or currents of the one or more receiver rectifier circuits via the one or more primary coils and the one or more sense circuits,           regulate in a closed loop feedback manner the one or more output voltages or currents of the one or more receiver rectifier circuits by adjusting the frequency or duty cycle of the one or more drive circuits during the charging or powering of the one or more portable devices or batteries, and           terminate power transfer from the one or more primary coils upon receiving end of charge messages from the one or more receiver coils and receiver circuits through the one or more primary coils and sense circuits.
Claim 35 (CURRENTLY AMENDED): A portable device including a battery capable of receiving inductive power from an inductive charging system including a base unit with one or more primary coils and charger circuits, the portable device including a receiver unit comprising:      a receiver coil which has a substantially planar shape and located parallel to a surface of the portable device so that a magnetic field received from a primary coil in a base unit of an  or receiver unit uniquely, a charge algorithm profile, and a power requirement of the portable device  or receiver unit to enable the base unit to determine any appropriate charging or powering algorithm therefore, and to identify one or more of the primary coils of the base unit most 
REASONS FOR ALLOWANCE
Claims 23-39, and 41-43 allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 23 and 35 are believed to be in condition for allowance. Based upon the most recent amendments, it appears as though said claims are directed towards a non-obvious improvement over the prior art of record, in particular Park et al. While the prior art of record discloses a similar inductive power system for charging of portable devices, the prior art of record fails to explicitly teach the respective controller functionalities as presented within claims 23 and 35. Said claim language including recitations of: “wherein the one or more communication and control circuits: sequentially switch the one or more primary coils at a frequency and power level sufficient to transfer power to one or more of the receiver units when near the one or more primary coils for a sufficiently long period of time to activate the one or more receiver circuits and to receive a response from the one or more receiver circuits via the--2--Application Serial No. 15/284,163Atty Dkt No. AFPA-01001US4Response submittedReply to Office Action dated January 21, 2021 one or more receiver coils which the one or more primary coils sense via the one or  receiver units, determine the one or more primary coils electromagnetically most aligned with the one or more receiver coils by comparing the values of the induced voltages at the receiver rectifier circuit outputs communicated to the system by the one or more receiver units, drive FET switches associated with those most aligned one or more primary coils, periodically receive information corresponding to one or more output voltages or currents of the one or more receiver rectifier circuits via the one or more primary coils and the one or more sense circuits, regulate in a closed loop feedback manner the one or more output voltages or currents of the one or more receiver rectifier circuits by adjusting the frequency or duty cycle of the one or more drive circuits during the charging or powering of the one or more portable devices or batteries, and terminate power transfer from the one or more primary coils upon receiving end of charge messages from the one or more receiver coils and receiver circuits through the one or more primary coils and sense circuits.” For these reasons, inter alia, it appears as though the current listing of claims is in condition for allowance, as said claims are directed towards a non-obvious improvement over the prior art. Claim 23, deemed to be the representative claim, is 
Claim 23: A system for inductive powering or charging of portable devices, the system comprising:      one or more primary coils that are substantially planar and parallel to a surface of the system for powering or charging portable devices including batteries and receiver units each including a receiver coil and a receiver circuit including a receiver rectifier circuit;      one or more drive circuits including FET drivers and FET switches coupled to said one or more primary coils that when operated apply an alternating electrical current to said one or more primary coils to generate a magnetic field in a direction substantially perpendicular to the plane of the one or more primary coils and the surface of the system to provide power to one or more of the portable devices capable of being powered or charged by the system when present and near the one or more primary coils;      one or more sense circuits to monitor the current through the one or more primary coils to sense communications from the one or more receiver coils; and      one or more communication and control circuits including one or more microcontrollers coupled to the one or more drive circuits and the one or more sense circuits that detect communication through the one or more sense circuits via the one or more primary coils and control the one or more drive circuits to control the charging process;      wherein the one or more communication and control circuits:           sequentially switch the one or more primary coils at a frequency and power level sufficient to transfer power to one or more of the receiver units when near the one or more  receiver units sufficient for the one or more communication and control circuits to uniquely identify the portable devices or receiver units and to determine charge or powering algorithm profiles and the power requirements of the one or more portable devices or receiver units,           determine the one or more primary coils electromagnetically most aligned with the one or more receiver coils by comparing the values of the induced voltages at the receiver rectifier circuit outputs communicated to the system by the one or more receiver units,           drive FET switches associated with those most aligned one or more primary coils, periodically receive information corresponding to one or more output voltages or currents of the one or more receiver rectifier circuits via the one or more primary coils and the one or more sense circuits,           regulate in a closed loop feedback manner the one or more output voltages or currents of the one or more receiver rectifier circuits by adjusting the frequency or duty cycle of the one or more drive circuits during the charging or powering of the one or more portable devices or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836